72 F.3d 127NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Sergio SANCHEZ, Plaintiff--Appellant,v.Togo D. WEST, Jr., Defendant--Appellee.
No. 95-2297.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 30, 1995.Decided Dec. 20, 1995.

Sergio Sanchez, Appellant Pro Se.
Jeri Kaylene Somers, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.
Before MURNAGHAN and HAMILTON, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.
PER CURIAM:


1
Appellant appeals from the district court's order of summary judgment for the Defendant in Appellant's employment discrimination action.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court, Sanchez v. West, No. CA-95-229-A (E.D. Va.  June 6, 1995), with the exception of the district court's holding that Sanchez did not make out a prima facie case of retaliation.  We hold that Sanchez established a prima facie case of retaliation, but did not rebut the legitimate, non-discriminatory reasons for suspension and termination set forth by the Defendant by showing the reasons given were a mere pretext for discrimination.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED